As filed with the U.S. Securities and Exchange Commission on May 9, 2014 File Nos. 811-07763 333-10015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 58 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 59 [X] (Check appropriate box or boxes) LITMAN GREGORY FUNDS TRUST (Exact name of Registrant as Specified in Charter) 4 Orinda Way, Suite 230-D, Orinda, California 94563 (Address of Principal Executive Offices) (925) 254-8999 (Registrant's Telephone Number, including Area Code) John Coughlan 4 Orinda Way, Suite 230-D Orinda, California 94563 (Name and address of agent for Service) Copies of Communications to: Mitchell Nichter, Esq. Paul Hastings LLP 55 Second Street, 24th Floor San Francisco, California 94105 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [X] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 58 to the Registration Statement of Litman Gregory Funds Trust (the “Trust”) on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.57 on FormN-1A filed on April30,2014.This PEANo.58 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.57 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule485(b) under the Securities Act and has duly caused this Post Effective Amendment No. 58 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, duly authorized, in the City of Orinda and State of California, on the 9th day of May 2014. LITMAN GREGORY FUNDS TRUST By: /s/Jeremy DeGroot Jeremy DeGroot President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 58 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Trustee May 9, 2014 Julie Allecta /s/ Jeremy DeGroot* President, Principal Executive May 9, 2014 Jeremy DeGroot Officer and Trustee /s/ Frederick A. Eigenbrod, Jr.* Trustee May 9, 2014 Frederick A. Eigenbrod, Jr. /s/ Kenneth E. Gregory* Trustee May 9, 2014 Kenneth E. Gregory /s/ Harold M. Shefrin* Trustee May 9, 2014 Harold M. Shefrin /s/ Taylor M. Welz* Trustee May 9, 2014 Taylor M. Welz /s/ John Coughlan Chief Financial and Accounting Officer May 9, 2014 John Coughlan *By: /s/ John Coughlan John Coughlan, Attorney-in-Fact INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
